Title: To Thomas Jefferson from George Jefferson, 26 October 1805
From: Jefferson, George
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     Richmond 26th. Octr. 1805
                  
                  Not having received any instruction from you upon the subject of the inclosed, I shall decline making any reply to Mr. Mifflin, but of course leave it to you to direct in what manner his account (if correct) shall be paid.
                  I am Dear Sir Yr. Very humble Servt.
                  
                     Geo. Jefferson
                     
                  
               